Filed by National Penn Bancshares, Inc.pursuant to Rule425 under the Securities Act of 1933 Subject Company: Christiana Bank & Trust CompanyFiler’s Commission File No.: 000-22537-01 National Penn Bancshares, Inc.A tradition of performance excellence. Ferris Baker Watts Mid-Atlantic Community BankConference - August 8, 2007 Safe Harbor Regarding Forward Looking Statements This presentation contains forward-looking information about National Penn Bancshares, Inc., Christiana Bank &Trust Company and the combined operations of National Penn Bancshares, Inc. and Christiana Bank & TrustCompany after the completion of the transactions described in the presentation that are intended to be coveredby the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of 1995.Forward-looking statements are statements that are not historical facts. These statements can be identified by theuse of forward-looking terminology such as "believe," "expect," "may," "will," "should,'' "project," "plan,'' "seek,""intend,'' or "anticipate'' or the negative thereof or comparable terminology, and include discussions of strategy,financial projections and estimates and their underlying assumptions, statements regarding plans, objectives,expectations or consequences of the transactions, and statements about the future performance, operations,products and services of the companies and their subsidiaries. National Penn Bancshares and Christiana Bank &Trust caution readers not to place undue reliance on these statements. National Penn Bancshares and Christiana Bank & Trust’s businesses and operations, as well as their combinedbusiness and operations following the completion of the transactions described in the release, are and will besubject to a variety of risks, uncertainties and other factors. Consequently, their actual results and experiencemay materially differ from those contained in any forward-looking statements. Such risks, uncertainties and otherfactors that could cause actual results and experience to differ from those projected include, but are not limited to,the following: ineffectiveness of their business strategy due to changes in current or future market conditions; theeffects of competition, and of changes in laws and regulations on competition, including industry consolidation anddevelopment of competing financial products and services; interest rate movements; inability to achievemerger-related synergies; difficulties in integrating distinct business operations, including information technologydifficulties; disruption from the transaction making it more difficult to maintain relationships with customers andemployees, and challenges in establishing and maintaining operations in new markets. The foregoing review ofimportant factors should be read in conjunction with the other cautionary statements that are included in NationalPenn Bancshares’ annual and quarterly reports filed with the SEC. See “Additional Information About OurPending Christiana Bank & Trust Acquisition” below. Neither National Penn Bancshares nor Christiana Bank &Trust makes any commitment to revise or update any forward-looking statements in order to reflect events orcircumstances occurring or existing after the date any forward-looking statement is made. Additional Information About Our Pending ChristianaBank & Trust Acquisition National Penn Bancshares intends to file a registration statement on Form S-4in connection with the transaction, and together with Christiana Bank & Trust,intends to mail a proxy statement/prospectus to Christiana Bank & Trustshareholders in connection with the transaction. Shareholders are urged toread the proxy statement/prospectus when it becomes available, because itwill contain important information. You may obtain a free copy of the proxystatement/prospectus (when it is available) as well as other filings containinginformation about National Penn Bancshares, at the SEC's web site atwww.sec.gov. A free copy of the proxy statement/prospectus, and the filingswith the SEC that will be incorporated by reference in the proxystatement/prospectus, may also be obtained from National Penn Bancsharesor Christiana Bank & Trust, by directing the request to either of the followingpersons: Sandra L. Spayd Chris J. Cusatis Corporate Secretary
